Citation Nr: 1418124	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, to include as secondary to service-connected adjustment disorder with mixed anxiety and depressed mood, migraines and visual auras, hypertension, and/or sub-arachnoid hemorrhage in the frontoparietal region. 

2.  Entitlement to service connection for diastolic dysfunction.

3.  Entitlement to service connection for pulmonic valve regurgitation.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to July 1997 and June 1999 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In relevant part, this rating decision denied claims for service connection for a right eye disorder, diastolic dysfunction, and pulmonic valve regurgitation.  

In his June 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live video-conference.  After the Veteran requested that a hearing scheduled for November 2013 be postponed, the RO scheduled the Veteran for a hearing in March 2014.  Prior to the rescheduled hearing, the RO contacted the Veteran to confirm the hearing.  The Veteran informed the RO that he did not receive the notice of the rescheduled hearing and that he wanted to cancel his request for a hearing.  He requested that the Board make a decision on the information of record.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2013). 

Review of the claims file reveals a complex series of claims filed by the Veteran.  Previously, the Veteran had filed Notice of Disagreements (NODs) to multiple issues.  Except for the three issues listed on the title page, however, the benefit sought was either subsequently awarded or the Veteran withdrew his NOD.  See 38 C.F.R. § 20.204.  By way of the May 2010 substantive appeal, the Veteran perfected the claims for service connection for a right eye disorder, diastolic dysfunction, and pulmonic valve regurgitation.  See 38 C.F.R. § 20.200.  As discussed below, after perfecting the claims for service connection for diastolic dysfunction and pulmonic valve regurgitation, the Veteran also withdrew these claims from appellate status.  See 38 C.F.R. § 20.204.  Moreover, while the Veteran entered a February 2013 NOD to a January 2013 rating decision that denied service connection for numbness in the left inner arm, sleep apnea, and gastroesophageal reflux disease, and a statement of the case was issued in August 2013, he did not submit a timely substantive appeal pertaining to such matters.  Therefore, they are not properly before the Board.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through February 2013, which were considered in the August 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time other than a duplicative copy of a rating decision.  

The issue of service connection for a right eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran in which he requested to withdraw from appellate status the claims for service connection for diastolic dysfunction and pulmonic valve regurgitation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for diastolic dysfunction have been met.  38 U.S.C.A. § 7105b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for pulmonic valve regurgitation have been met.  38 U.S.C.A. § 7105b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with respect to the issues of service connection for diastolic dysfunction and pulmonic valve regurgitation in a May 2012 letter; hence, there remain no allegations of errors of fact or law for appellate consideration as to these two claims.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to such issues and they are dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for diastolic dysfunction is dismissed.

The appeal pertaining to the issue of entitlement to service connection for pulmonic valve regurgitation is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim for a right eye disorder so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he has a right eye disorder attributable to his service-connected psychiatric disability, hypertension, sub-arachnoid hemorrhage, and/or migraines.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Specifically, the Veteran's statements and the evidence of record raises the issues of whether a right eye disorder is attributable to the service-connected psychiatric disability, hypertension, sub-arachnoid hemorrhage, and/or migraines.  The Veteran has specifically asserted that he experiences blurred vision and loss of vision in the right eye.  Service connection is not currently in effect for any right eye disorder.  

As to the left eye, service connection is currently in effect for glaucoma; in a February 2007 rating decision, the RO granted service connection based on the Veteran being treated for glaucoma of the left eye in service.  Although cognizant that the RO has considered that the migraine disability includes visual auras, the issue before the Board is whether there is a separate ratable right eye disorder.

The records of file do not document a diagnosis of glaucoma of the right eye.  These records, however, include findings related to elevated pressure of the right eye.  In this regard, a May 2009 VA treatment record documents ocular hypertension of the right eye.  Another VA treatment records from May 2009 assesses subacute angle closure of the right eye.  Other treatment records document complaints of blurred vision and pain experienced behind the right eye, to include complaints related to his service-connected migraines.

The Veteran underwent a contract VA examination in August 2009.  In relevant part, the examiner detailed findings related to the Veteran's migraines and visual auras and the sub-arachnoid hemorrhage.  The examiner also noted that, related to this disability, the Veteran had laser surgery to relieve elevated pressure in the right eye.  In response to a direct question, the examiner opined, in essence, that the right eye treatment was related to the sub-arachnoid hemorrhage.

In an October 2009 contract VA examination, a different examiner noted treatment for the right eye; noting the diagnosis of "narrow angles."  The examiner found no pathology of the right eye, noting the prior successful treatment.  He also noted, however, that the symptoms persisted.  In an addendum, essentially, the examiner confirmed his opinion that there was no right eye disorder.  There is no indication that the examiner reviewed the claims file in conjunction with preparing the examination report. 

In short, after considering the contents of VA contract examinations, the Board finds that there remains a question of whether there is an acquired eye disability of the right eye.  In the August 2009 examination report, the examiner indicated that there were eye symptoms, to include elevated eye pressure, related to service-connected disability.  In the October 2009 contract VA examination, in contrast, the examiner found no pathology, although noting the treatment for elevated eye pressure in the right eye.  Further, it is unclear that this examiner had access to all the pertinent facts of this case, as private treatment records contained in the claims file provide relevant evidence as to the Veteran's disability and eye symptoms, and the examiner did not indicate review of the claims file.  For these reasons, the Board finds that a remand is necessary to allow for the scheduling of a VA examination to address the question of whether there is a current right eye disorder related to service-connected disability/ies.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, while on remand, all outstanding treatment records from the Hampton, Virginia VA Medical Center (VAMC) dated from February 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Hampton VAMC dated from February 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, schedule the Veteran for an examination to determine whether he has an acquired right eye disorder, to include consideration of whether the Veteran has glaucoma of the right eye or other disability of the right eye leading to blurred vision and loss of vision (as distinct from visual auras due to the service-connected migraines).  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any right eye disorder found to be present.

For each diagnosed right eye disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., 50 percent or greater probability) caused OR aggravated by the Veteran's psychiatric disability, hypertension, sub-arachnoid hemorrhage, and/or migraines.  

A complete rationale must be provided for all opinions rendered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


